McCulloch, C. J. (dissenting). The statute under which the drainage district was organized and carried on its operations in this instance (Crawford & Moses’ Digest, § 3607 et seq.) provides that the commissioners shall form plans and file the same with the county clerk accompanied by “a map showing the location of all main and lateral ditches” and by “specifications fully describing the character of the improvements to be made., the width and depth of the ditches, the probable quantity of earth to be removed and all other work to be done;” that the commissioners shall then proceed to assess benefits to the lands in the district and the damages thereto, if any, and shall file with the county clerk a list or report of such assessment, and that upon the filing of such assessments “the county clerk shall give notice of the fact by publication two weeks in some weekly newspaper. * * *” The statute further provides that any owner of property in the district who is aggrieved by the assessment of benefits or damages may present his complaint to the county court and may, within twenty days, take an appeal to the circuit court from an adverse judgment of the county court. It also provides that if an owner of property does not accept the assessment of damages made by the commissioners, he may, within thirty days after the filing of the assessment give notice in writing that he demands an assessment of damages by a jury. The assessments of benefits and damages are necessarily made with reference to the plans and specifications on file with the county clerk and all property owners in the district must take notice of those plans, which include the route of the ditch. There is a provision in the statute authorizing the commissioners to alter the plans, but that, if by reason of such change the original assessments are found to he inequitable, there shall be a reassessment at the instance of either the commissioners or any property owner. Crawford & Moses’ Digest, § 3625. The commissioners of such district have only such powers as the statute confers in express terms or by necessary implication. They do not deal with the owners of the property in the district in any private capacity, and all who deal with them must take notice of their powers. All the property owners in the district must take notice of the proceedings and are interested in any changes to be made. Publicity of these proceedings is required, and places are indicated where property owners may obtain information. Interested' parties have no right to rely on promises made to them privately as to what the future proceedings will be. Appellee knew that the route had been selected, and she also knew what the powers of the commissioners were under the law with reference to making changes. She had no right to rely upon alleged promises that a change would be made or that she would be notified if a change should not be made. Hardships may result in rare cases on account of misunderstandings with or broken promises of the commissioners, but this results from the failure of the property owners to resort to the protection afforded by law, and it is a dangerous thing to go beyond the limits of the law to afford protection. I am unable to discover any principle under which appellee can be given relief against the district from the result of the alleged broken promise of the commissioners to change the route. If there is any remedy at all, it is against the commissioners personally and not against the district.